                 Case 3:19-cv-05872-DWC Document 22 Filed 09/02/20 Page 1 of 2




 1                                                     United States Magistrate Judge David W. Christel
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
10
                                      )
11   NICOLETTE SCHWEIZER,             )
                                      ) Case No. 3:19-cv-5872
12             Plaintiff,             )
                                      ) ORDER GRANTING EAJA FEE
13       vs.                          ) AWARD
                                      )
14                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
               Defendant.
16

17

18
                 This matter having come on regularly before the undersigned by the stipulated motion
19
     for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:
20
               Attorney fees of $5,837.63 pursuant to the Equal Access to Justice Act (EAJA), 28
21

22   U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset allowed under the Treasury Offset

23   Program, the EAJA attorney fees will be paid directly to the order of: Janet Leanne Martinez.
24
     Whether or not the EAJA fees are subject to any offset, payment of this award shall be made via
25

26
     No. 2:19-cv-1140                             -1
27
     Proposed Order
                                                                       Douglas Drachler McKee & Gilbrough
28
                                                                                   1904 3rd Ave. Suite 1030
                                                                                         Seattle, WA 98101
                                                                                              206-623-0900
                                                                                   leannem@ddmglaw.com
                 Case 3:19-cv-05872-DWC Document 22 Filed 09/02/20 Page 2 of 2



     check sent to Attorney Janet Leanne Martinez’s address: Douglas Drachler McKee &
 1

 2   Gilbrough, 1904 3rd Ave Suite 1030 Seattle, WA 98101.

 3               Dated this 2nd day of September, 2020.
 4

 5


                                                          A
 6

 7                                                        David W. Christel
 8
                                                          United States Magistrate Judge

 9   Presented by,
10   s/J. Leanne Martinez
11
     Janet Leanne Martinez
     Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     No. 2:19-cv-1140                             -2
27
     Proposed Order
                                                                     Douglas Drachler McKee & Gilbrough
28
                                                                                 1904 3rd Ave. Suite 1030
                                                                                       Seattle, WA 98101
                                                                                            206-623-0900
                                                                                 leannem@ddmglaw.com
